DETAILED ACTION
The applicant’s amendment filed on October 06, 2021 has been entered.


Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on October 06, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 1-6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a cable comprising a first supply hose interior space is formed between the first supply sub-conductor and the first supply hose interior surface within the first supply hose interior cavity, and wherein the first supply hose interior space provides a first supply pathway for first supply hose coolant, wherein a first return hose interior space is formed between the second supply sub-conductor and the first return hose interior surface within the first return hose interior cavity, and wherein the first return hose interior space provides a first return pathway for the first supply hose coolant supplied through the first supply hose interior space by merging the first supply hose to the first return hose at a load, wherein the second supply hose interior space provides a second supply pathway for second supply hose coolant, and wherein the first supply pathway is connected to a first cooling device through a first coolant supply conduit and the second supply pathway is connected to a second cooling device through a second coolant supply conduit, wherein a second return hose interior space is formed between the second return sub-conductor and the second return hose interior surface within the second return hose interior cavity, wherein the second return hose interior space provides a second return pathway for the second supply hose coolant supplied through the second supply hose interior space by merging the second supply hose to the second return hose at the load, wherein the first supply hose coolant is supplied by the first cooling device and returns to the first cooling device via the first return hose, wherein the second supply hose coolant is supplied by the second cooling device and returns to the second cooling device via the second return hose, and wherein the first return pathway is connected to the first cooling device through a first coolant return conduit and the second return pathway is connected to the second cooling device through a second coolant return conduit; and wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are only disposed in the Jacket interior cavity and wherein the first coolant supply conduit, the second coolant supply conduit, the first coolant return conduit, and the second coolant return conduit are only disposed outside the Jacket.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 7-12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 7; the limitations “A cable comprising a first supply hose comprising wherein a first supply hose interior space is formed between the supply conductor and the first supply hose interior surface within the first supply hose interior cavity, wherein the first supply hose interior space provides a first supply pathway for first supply hose coolant, wherein the first return hose interior cavity provides a first return pathway for the first supply hose coolant supplied through the first supply hose interior space by merging the first supply hose to the first return hose at a load; a return conductor being disposed within the second supply hose interior cavity, wherein a second supply hose interior space is formed between the return conductor and the second supply hose interior surface within the second supply hose interior cavity, wherein the first supply pathway is connected to a first cooling device through a first coolant supply conduit and the second supply pathway is connected to a second cooling device through a second coolant supply conduit; and wherein the second return hose interior cavity provides a second return pathway for the second supply hose coolant supplied through the second supply hose interior space by merging the second supply hose to the second return hose at the load, wherein the first supply hose coolant is supplied by the first cooling device and returns to the first cooling device via the first return hose, wherein the second supply hose coolant is supplied by the second cooling device and returns to the second cooling device via the second return hose, and wherein the first return pathway is connected to the first cooling device through a first coolant return conduit and the second return pathway is connected to the second cooling device through a second coolant return conduit; and a jacket comprising; wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are only disposed in the jacket interior cavity and wherein the first coolant supply conduit, the second coolant supply conduit, the first coolant return conduit, and the second coolant return conduit are only disposed outside the jacket.” in combination with all other claimed limitation of base claim 7 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847